DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is responsive to amendment filed 12/29/2021.
EXAMINER’S AMENDMENT
3.	Authorization for this examiner’s amendment was given in an interview with Mr. Todd Blakely on 1/11/2021.
4.	The application has been amended as follows: the phrase “electrically connect to the first bus and the second conductive contact to contact and electrically connect to the second bus” (lines 14-16 in claim 1) has to change to -- electrically connect to the first positive bus and the second conductive contact to contact and electrically connect to the second negative bus--. The phrase “power is distrusted to each of the plurality of LED modules without a power cable” has to change to -- power is distributed to each of the plurality of LED modules without a power cable--. The phrase “conductively connected to the second” (line 13 in claim 12) has to change to -- conductively connected to the second bus--. 
Reasons for Allowance
5.	Claims 1-10 and 12-20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: the claimed invention is directed to a light-emitting diode display, which comprising a cableless power and data connection scheme with improving connectors for LED modules. Independent claim 1, identifies the distinct limitations “a first positive bus and a second claim 12, identifies the distinct limitations “each of the plurality of contact plates having at least a first and second contact pad wherein the first contact pad is conductively connected to the first bus and the second contact pad is conductively connected to the second bus; and wherein, attaching the plurality of LED modules to the support structure causes the first conductive contact of each one of the plurality of LED modules to contact and conductively connect to one of the first contact pads of one of the plurality of contact plates and the second conductive contact of each of the plurality of LED modules to contact and conductively contact the second contact pad of the one of the plurality of contact plates and power is distributed to each of the plurality of LED modules”. Independent claim 19, identifies the distinct limitations “attaching a first one of the plurality of LED modules to the support structure by the at least one attachment mechanism of the first one of the plurality of LED modules causes the first conductive contact of the first one of the plurality of LED modules to contact directly and conductively connect to the first bus first and the second conductive contact of the first one of the plurality of LED modules to contact directly and conductively connect to the second bus; and wherein, attaching a second one of the plurality of LED modules to the support structure by the at least one attachment mechanism of the 
	The closest prior arts Mori (US 2020/0022270 A1), Ryu et al. (US 2018/0031919 A1) and Hemiller et al. (US 2014/0003052 A1) all discussed in the Office action dated 08/31/2021, either singularly or in combination, fail to anticipate or render obvious the above limitations in combination with other claimed limitations in the manner defined in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693